DETAILED ACTION
Claims 1-15 are pending, and claims 1-11 are currently under review.
Claims 12-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.

Response to Amendment
The amendment filed 6/08/2022 has been entered. Claims 1-15 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,354,414) in view of Mattes et al. (US 2006/0108712).
Regarding claim 1, Feygin et al. discloses an apparatus for additive manufacturing [abstract]; wherein said apparatus includes a platform (2), an enclosure structure, a spreader (25, 36), liquid dispenser (24), a separate laser heater (29), and carriage (18) that moves the platform (2) relative to the aforementioned enclosure and other additive manufacturing processing components that are expressly depicted to be attached to a surface of the enclosure [col.20-21, fig.2].  The examiner considers the aforementioned features of Feygin et al. to meet the claimed limitations of a build platform, chamber separately movable from said build platform, layer forming station with a spreading component and fusing agent delivery component, heating station separate from said layer forming station, and an actuator, respectively.  The examiner further notes that the recitations of “to spread a layer…”, “to apply a fusing agent…”, and “to apply energy…” are instances of functional language of the claimed apparatus which, upon further consideration, merely imparts a structure capable of performing said functions.  See MPEP 2114.  Accordingly, the examiner notes that the aforementioned apparatus of Feygin et al. is entirely capable of performing the claimed functions [abstract, col.11 ln.20-39].
Feygin et al. further teaches that the apparatus can be operated laterally or rotationally, wherein a rotational embodiment shows an axis of rotation that is parallel and off-center relative to the center of the build platform [fig.10].  Said embodiment is disclosed to carry the platform (2) in a circular trajectory to each station (ie. spreader, dispenser, heater, etc.), which meets the limitation of rotating into different positions as claimed [col.22 ln.4-14].
Feygin et al. does not expressly teach that the actuator serves to move the chamber, layer forming station, and heating station relative to the build platform as claimed.  Rather, Feygin et al. discloses an apparatus wherein the build platform itself is moved relative to a stationary enclosure/layer forming station/heating station (ie. stationary tooling - moveable platform).  However, the claimed feature would have been obvious in view of the prior art.  Mattes et al. discloses an additive manufacturing apparatus, wherein it is known to provide a drive mechanism for movement of build containers relative to the additive manufacturing tooling (ie. stationary tooling - moveable platform) as well as movement of the additive manufacturing tooling while keeping the build platform stationary (ie. moveable tooling - stationary platform) [0041].  In other words, Mattes et al. discloses that additive manufacturing orientations of moveable tooling - stationary platform vs. stationary tooling - moveable platform are art-recognized equivalents that are both useful for additive manufacturing of objects.  See MPEP 2144.06.  Therefore, it would have been obvious to one of ordinary skill to substitute the apparatus orientation of Feygin et al. (stationary tooling - moveable platform) for the one disclosed by Mattes et al. (moveable tooling - stationary platform) because it is obvious to substitute art-recognized equivalents disclosed to be useful for the same purpose.  Thus, the suggested disclosure of Feygin et al. in view of Mattes et al. would be entirely capable of moving the enclosure and additive manufacturing tooling of Feygin et al. relative to a build platform while maintaining a separation between a layer forming station and heating station.  See MPEP 2114.  The examiner further notes that the disclosure of moveable tooling by Mattes et al. in view of the disclosed scope of Feygin et al. suggests to one of ordinary skill that the enclosure of Feygin et al., which is depicted to be connected to the other processing stations, is also considered to be part of the “tooling” and would thus be moveable with said processing stations, which meets the instant claim.
Regarding claims 2-4, Feygin et al. and Mattes et al. disclose the apparatus of claim 1 (see previous).  As stated previously, the combination of Feygin et al. and Mattes et al. suggests rotational movement by the actuator of the chamber to different positions while a platform is stationary (see previous).  Specifically, Mattes et al. suggests movement of the enclosure and tooling while keeping the platform stationary.  Thus, the suggested apparatus of Feygin et al. and Mattes et al. would be entirely capable of moving the chamber from a first position to a second position as claimed either laterally or rotationally.  See MPEP 2114.  Feygin et al. further teaches that rotational movement is achieved by means of a rotating drive below the table (39) [fig.2, 10].  The examiner considers said drive to meet the limitation of a physical rotation axis located below the build platform (2). 
Regarding claim 5, Feygin et al. and Mattes et al. disclose the apparatus of claim 1 (see previous).  The examiner reasonably considers the different areas of the spreader and liquid applier (24, 25, 26) and laser (29) to meet the limitations of “sub-chambers” (ie. an enclosed space or cavity) that are separate (ie. not joined together).
Regarding claims 6-7, Feygin et al. and Mattes et al. disclose the apparatus of claim 2 (see previous).  Feygin et al. further teaches the use of a second bonding laser (130) tooling (ie. attached to the enclosure) which can be pulsed [col.11 ln.57-60, col.27 ln.33-52].  Again, the examiner submits that the suggested apparatus of Feygin et al. and Mattes et al. would be entirely capable of applying a radiation pulse and rotationally moving the chamber to a third position as claimed.  See MPEP 2114.
Regarding claims 9-10, the examiner notes that these claims merely combine the limitations of previous claims 1-3 and 6-7.  Accordingly, claims 9-10 are considered to be met by the combined disclosure of Feygin et al. and Mattes et al. for the reasons stated above.
Regarding claims 8 and 11, Feygin et al. and Mattes et al. disclose the apparatus of claims 1 and 9 (see previous).  Feygin et al. further teaches that a cover gas can desirably be introduced and circulated within the enclosure [col.13 ln.6-31].  The examiner notes that the gas of Feygin et al. is entirely capable of controlling an environmental condition as claimed.  See MPEP 2114.

Response to Arguments
Applicant's arguments, filed 6/08/2022, regarding the rejections over Feygin et al. and Mattes et al. have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach a rotation axis that is off-center relative to the center of the build platform.  The examiner cannot concur.  Upon further consideration, it is noted that the configuration disclosed by Feygin et al. in [fig.10] clearly depicts a rotational axis that is off-center from the center of the build platform.  Although applicant argues that the configuration of Mattes et al. shows a rotational axis that is aligned with the center of a build platform, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The reliance upon Mattes et al. is merely to demonstrate the obviousness of having a stationary platform and moveable tooling (as claimed) vs. a moveable platform and stationary tooling (taught by Feygin et al.).  

As explained in item 11) of the previous office action, the examiner notes that the embodiment depicted in fig.2a-c of the instant application requires a rotation axis that is perpendicular to a center axis (106) of the build plate.  Incorporation of this feature into the instant claims appears to overcome the current rejections since Feygin et al. merely depicts a rotation axis that is off-center and parallel to a center axis of the build plate.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734